Appeal from an order of the Surrogate’s Court, Kings County, fixing at $15,000 the compensation of respondent, an attorney (Surrogate’s Ct. Act, § 231-a) for services rendered to appellant, the contestant in the probate proceeding. Under the terms of a settlement agreement by all interested parties, such fee was made a charge on the estate. Order unanimously affirmed, with costs to respondent, payable out of the estate. No opinion. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.